Order unanimously affirmed, without costs. Memorandum: Special Term’s order dismissing appellant’s petition in a proceeding under article 7 of the Real Property Tax Law for judicial review of respondent’s assessment of appellant’s real property was in all respects proper. Although appellant’s proceeding was timely commenced within the requisite period provided under subdivision 2 of section 702 of the Real Property Tax Law, and, initially, timely returnable as required under subdivision 1 of section 704 of said law, appellant’s failure to pursue by appeal Special Term’s May 15, 1972 disposition in declining to entertain the instant proceeding for reasons then stated, has resulted in the loss of viability of appellant’s proceeding. Appellant’s instant application, being made in excess of the maximum 90-day period prescribed by subdivision 1 of section 704 of the Real Property Tax Law, statutorily mandates dismissal of the proceeding. Considering the nature of the proceeding and the procedural requirements specified in sections 702 and 704 of the Real Property Tax Law, strict conformity and compliance therewith is required (People ex rel. Soeurbee, Inc. v Purdy, 179 App Div 748, 751, affd *1032222 NY 657; Matter of Petley v Hall, 48 Misc 2d 807, 811). (Appeal from order of Jefferson Supreme Court—Real Property Tax Law, art 7.) Present— Cardamone, J. P., Simons, Mahoney, Dillon and Witmer, JJ.